 1    
      
 2    
      
 3    
      
 4    
      
 5    
      
 6    
      
 7    
      
 8   	
     		
 9
                                       UNITED STATES DISTRICT COURT  
10                                    EASTERN DISTRICT OF CALIFORNIA 
                                                          
11
     Scott Johnson,                                     )    Case No.: 2:16‐cv‐0126 KJM AC
12                                                      )     
                      Plaintiff,                        )    [PROPOSED] ORDER ON REQUEST TO 
13                                                      )    VACATE  DEBTOR’S EXAMINATION  
          v.                                            )     
14                                                      )     
     Hakmat Lababedy, et al.                            )    Date:               12/19/18 
15                                                      )    Time:              10:00 am 
                      Defendants.                       )    Courtroom: 26 
16    
                                                        ) 
                                                        ) 
17                                                      )
18                                                        

19
                                                  ORDER 

20          Having read the foregoing request, and good cause appearing, it is hereby ORDERED 

21
     that the Debtor Examination RE: Enforcement of Judgment of Hakmat Lababedy scheduled 

22
     for 12/19/18 is vacated.  

23          IT IS SO ORDERED. 

24   DATED: December 13, 2018 

25
26
      

27
28


     Request to vacate Debtor’s Exams             -1-
